Citation Nr: 0030125	
Decision Date: 11/17/00    Archive Date: 11/22/00	

DOCKET NO.  98-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), with dysthymia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1967 to March 
1972.  He served in Vietnam from May 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
VARO in Muskogee which, among other things, denied service 
connection for PTSD and dysthymia.  

At the June 9, 2000 hearing before the undersigned, the 
veteran withdrew claims for service connection for an eye 
disorder, service connection for a dental disorder, and a 
disability rating in excess of 10 percent for hypertension.  
Accordingly, the Board does not have jurisdiction of these 
issues.  38 C.F.R. § 20.204 (1999) (a claimant can withdraw a 
substantive appeal at any time prior to a Board decision on 
the claim).  

REMAND

The veteran served in Vietnam from May 1969 to May 1970.  
From July 1969 through September 1969 he was a PIACCS 
operator with the 1972d Communications Squadron at Da Nang 
Air Base, in Vietnam.  From October 1969 until the time of 
his departure from Vietnam in May or June 1970, he was a 
communications center specialist with 1972d Communications 
Squadron at Da Nang.  No information with regard to the 
activities of this unit is of record. 

In various statements of record and in testimony given at a 
hearing before a hearing officer at the RO in August 1998 and 
before the undersigned in June 2000, the veteran indicated 
that he was exposed to enemy fire during his service with the 
1972d Communications Squadron.  He could not recall any names 
of friends or acquaintances who were hurt or killed in 
Vietnam.  At the hearing before the undersigned in June 2000, 
the veteran specifically stated that while he was stationed 
at the Da Nang Air Base, "we were rocketed and mortared 
almost nightly until four in the morning."  (Transcript 
page 9).  The veteran has made various statements regarding 
stressors at other times.  For example at the time of a PTSD 
examination accorded him by VA in September 1998, he reported 
that he served about three months in combat areas in Vietnam.  
He stated that he saw numerous bodies and had to load body 
bags on to a truck.  Stressors included exposure to frequent 
rocket and mortar attacks, witnessing many people getting 
killed, and killing several people himself.  He has stated 
that he killed about 20 or 30 people while in Vietnam.  The 
Axis I diagnoses included moderately severe PTSD and major 
depression.  The examiner stated that based upon the evidence 
in the claims file and based on the current evaluation, the 
veteran had symptoms which met the criteria for a diagnosis 
of PTSD.  The veteran described intrusive thoughts, 
hypervigilance, social isolation, and poor control of 
aggressive impulses.  The examiner stated that "specific 
stressors related to military service included seeing 
numerous dead bodies, almost daily rocket and mortar attacks, 
witnessing many people being killed, and killing 20 to 
30 people personally."  

Additional medical evidence includes a report of psychiatric 
evaluation accorded the veteran by a private psychiatrist in 
April 1999.  The veteran stated that in Vietnam he served in 
telecommunications.  He added that he served mostly in 
helicopters and made 20 to 30 combat missions.  He stated 
that he saw a lot of killing and was subject to enemy fire on 
many occasions.  He seemed to have difficulty talking about 
his experiences.  The Axis I diagnoses were severe PTSD and 
major depression with psychotic features.  

The undersigned notes that the United States Court of Appeals 
for Veterans Claims (Court) in Cohen, supra, stated, with 
respect to the sufficiency of stressors to support a 
diagnosis of PTSD, that a more subjective test has been 
adopted under the American Psychiatric Association's DSM-IV 
manual.  In order for a stressor to sufficiently support a 
diagnosis of PTSD, a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others, and the person's 
response involved intense fear, helplessness or horror.  

Under DSM-IV, there has been a modification in the 
nomenclature applied in a rating schedule for mental 
disorders, in place of the earlier version of that text set 
forth in DSM-III.  As the Court has noted, a significant 
change from DSM-III to DSM-IV is that the diagnostic criteria 
for a PTSD stressor (that is, the requirements for 
determining the sufficiency of the claimed stressor) are no 
longer based solely on experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Cohen, 10 Vet. App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet. App. 178, 179 
(1998), affirmed, 174 F. 3d 1332 (Fed. Cir. 1999).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen, supra; 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  Further, service department records 
should support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts or stressors and 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question of fact for medical professionals.

The current record does not contain sufficient evidence to 
establish combat participation by the veteran during his 
service in Vietnam.  His service records show no awards or 
decorations which would appear to indicate that he engaged in 
combat with the enemy.  However, he has recalled several 
incidents during his tour of duty that he considers 
stressful.  Unfortunately, as noted above, no attempt to 
clarify these events has yet been made.  Nonetheless, medical 
professionals have diagnosed him with PTSD due to his service 
in Vietnam.  

In view of these facts, the Board believes the RO should 
obtain more specific information from the veteran regarding 
his alleged stressors in an attempt to verify those events.  
Thereafter, if a verified stressor is found, the veteran 
should be scheduled for a psychiatric examination to 
determine whether, in fact, a diagnosis of PTSD is 
appropriate.  

In the course of this appeal, the laws pertaining to well-
grounded claims were voided and new regulations enacted which 
require VA to provide the veteran assistance in developing 
his claim (Public Law 106-475 Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000)).  A review of the file leads the 
Board to conclude that, at the very least, additional 
development regarding the veteran's stressors is required.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including lay statements from anyone who 
served with him, or his own recollections 
of details surrounding the claimed 
stressors.  The RO should also obtain and 
associate with the record any VA 
outpatient records from the VA Medical 
Center, Oklahoma City, Oklahoma, dating 
from 1998, as well as any other records 
or treatment for PTSD not already 
associated with the record. 

2.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
associated documents, should be sent to 
the United States Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Springfield, Virginia 22150.  That 
facility should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors, including records from the 
1972d Communications Squadron at Da Nang 
Air Base from May 1969 to May 1970.  If 
the facility advises the RO that the 
requested information must be obtained 
through other organizations or offices, 
the RO should follow-up with any 
additional sources as advised.

3.  Next, the RO must make a specific 
determination, based upon the complete 
record, including the response from the 
United States Armed Services Center for 
Research of Unit Records, as to whether 
the veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must also specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy," for the purpose of applying the 
provisions of 38 C.F.R. § 3.304(f) 
(1999).  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

4.  Thereafter, if any verified stressor 
or stressors is or are found, the veteran 
should be afforded a VA psychiatric 
examination.  The purpose of the 
examination is to determine whether the 
complete record supports a diagnosis of 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
on the link between current 
symptomatology and one or more of the 
inservice stressor(s).  The sufficiency 
of the stressor(s) to establish the 
diagnosis of PTSD should be noted.  If 
the diagnosis of PTSD is not deemed 
appropriate, the examiner should explain 
his or her position in light of the 
findings of PTSD as noted in the record.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination, in 
order that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  

5.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with 
Public Law 106-475 Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000) 

6.  The RO should then review the record 
and readjudicate the claim of service 
connection for PTSD with dysthymia.  If 
the action remains adverse to the 
veteran, both he and his representative 
should be furnished with a supplemental 
statement of the case.  Thereafter, they 
should be given an opportunity for 
response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no further 
action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







